DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Response to Amendment
2.	Applicant’s arguments filed on 05/11/2022 have been entered and carefully considered with respect to claims 1 – 23, which are pending in this application, excluding cancelled claims 2, 3, 9 – 15, and 17 - 18. Claims 1 and 16 are amended. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 8 and 16 - 23 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 10:
	Claims 1-8 and 16-23 are pending in the present application. Claims 2, 3, 9-15, 17, 18, and 24-30 are cancelled. Claims 1 and 16 are independent. Claims 1 and 16 are amended. No new matter has been added by the amendments to the claims. 
Although Applicant does not necessarily agree with the Office action's (OA) rejection, 
claims 1 and 16 have nevertheless been amended to incorporate subject matter recited in claims 2 and 3 and claims 17 and 18, respectively. 
Applicant states that the claims as amended are patentable over the cited 
prior art at least for the reason that none of the cited art teaches the subject matter of those claims. Dependent claims 4 - 8 and 19 - 23 are allowable at least for the reason that they depend directly or indirectly upon independent claims 1 and 16, respectively, as well, for the additional features that dependent claims 4 - 8 and 19 - 23 recite.
	Therefore, for the reasons recited above, Applicant believes that the rejection under 35 U.S.C. § 103 has been obviated and requests its withdrawal. Applicant therefore requests that the Examiner reconsider all presently outstanding objections and rejections, and that they be withdrawn. 

Response to Applicant’s arguments
 	Examiner disagrees with Applicant’s assessment of the rejections for the following reasons: 
 	Regarding claim 1, HAN does not disclose in specific terms: for a set of levels of decoding parallelism, keeping information relating to HEVC profile and HEVC level that the that the decoder is capable of decoding, sending an indication of the selected representation, wherein the step of selecting a representation that can be encoded, further comprises: evaluating the information of the possible representations, and selecting the one with the highest HEVC level for which the parameter has a parallelism level such that the decoder is capable of decoding that HEVC level.
However, it is reiterated that the feature is taught by Seregin in disclosing as follows: “for a set of levels of decoding parallelism, keeping information relating to HEVC profile and HEVC level that the decoder is capable of decoding. (See Seregin, Par. 0064: techniques of this disclosure are not limited to any particular coding standard, the techniques may be relevant to the HEVC standard; Par. 0115; Par. 0229; See also Par. 0059: storing (or keeping) information to be signaled to decoder)
Moreover, according to the Specifications of the instant Application, it appears that Claim 1 merely specifies method steps performed by a receiving apparatus for decoding which consist of only identifying and keeping Information relating to the level of parallelism, profile and level that is supported by the decoder, which any parallel HEVG decoder would implicitly require to Identify and keep information on the level of parallelism it supports and would require knowledge of information relating to the profile and level it is capable of decoding.
	Additionally, Han teaches the additional limitation of the claim: “wherein information of available representations of the encoded bitstream that can be provided by an encoder is received, using the received information, the parameter indicative of the decoder capabilities relating to level of decoding parallelism, and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding for selecting a representation that can be decoded, (See HAN, Par. 0168; See also Par. 0101: encoding information extractor 220 extracts encoded image data and outputs the extracted image data to the image data decoder 230; See also respective citations above which includes parameter indicative of decoder capabilities relating to level of decoding parallelism, and decoder capabilities relating to HEVC profile and HEVC level))
  	Still in the same line of endeavor, although HAN and Seregin fail to disclose: sending an indication of the selected representation, Chien teaches similar features, in disclosing the additional limitation of the claim: “for a set of levels of decoding parallelism, keeping information relating to HEVC profile and HEVC level that the that the decoder is capable of decoding; sending an indication of the selected representation,” (Chien teaches the sending of an indication of the selected representation in the disclosure of: “a device that includes a video coder configured to code a first set of syntax elements for the coefficients of a residual block of video data, and code, using at least a portion of the first set of syntax elements as context data, a second set of syntax elements for the coefficients; the first set of syntax elements may comprise values indicating whether the coefficients are significant (that is, have non-zero level values), and the second set of syntax elements may comprise values indicating whether level values for the coefficients have absolute values greater than one.” (See Chien, Abstract; See also Pars, 0083, 0088 and 0095).
The cited prior art in combination also teaches: wherein the step of selecting a representation that can be encoded, further comprises: evaluating the information of the possible representations, and selecting the one with the highest HEVC level for which the parameter has a parallelism level such that the decoder is capable of decoding that HEVC level. (See Seregin, Par. 0064: techniques of this disclosure are relevant to HEVC standard; Par. 0115: video decoder 30 may conform to a predetermined profile and/or level of a video coding standard, such as HEVC standard; a profile may be signaled with a profile idc (profile indicator) value, while a level may be signaled with a level idc (level indicator) value; Par. 0229: number of contexts calculated in parallel may be defined according to a profile or level of a video coding standard) - Using the above disclosures of HAN and Seregin, one of ordinary skill in the art is able to conceive a method of decoding an encoded bitstream representing a sequence of pictures of a video stream, based on evaluating the information of possible representations of the encoded bitstream and selecting the one with the highest HEVC level for which the parameter has a parallelism level such that the decoder is capable of decoding that HEVC level.) Therefore, one of ordinary skill in the art would be motivated to combine the teachings of HAN, Seregin and Chien to implement such features, using capabilities related to level of decoding parallelism as taught by HAN, features of HEVC profile and HEVC level as taught by Seregin, and techniques of coefficient level coding by Chien, so as to speed up the decoding process by recurring to decoder parallelization according to HEVC standards. (See Chien, Abstract and Pars, 0083, 0088 and 0095)
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
	
		
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	

7.    Claims 1, 4 – 8, 16, and 19 - 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAN et al. (US 2011/0096826 A1), hereinafter “HAN,” in view of Seregin et al. (US 2013/0177070 Al), and further view of Chien et al. (US 20130188698 Al), hereinafter “Chien.”.

In regard to claim 1, HAN discloses a method to be performed by a video camera for decoding an encoded bitstream representing a sequence of pictures of a video stream (HAN, Abstract, Figs. 2, 5, 15 and 17; Pars. 0101, 0123: decoding from a bitstream 505; entropy decoder 520; See also Par. 0198 – (The citations suggest operations of encoding and or decoding of image/video data as commonly processed by a camera system)) comprising: 
identifying capabilities relating to level of decoding parallelism for a decoder of the video camera, (See HAN, Abstract: method including: extracting, from a bitstream of an encoded video, at least one of information indicating... independent decoding... ; Par. 0168: encoding information extractor 220 of the video decoding apparatus 200 may extract the encoding information from a received bitstream; See also Pars. 0044, 0045, 0046 and 0051: parallel process; Par. 0235: a parallel process may be performed on a plurality of data units based on the independent decoding according to the data units) 
keeping a parameter indicative of decoder capabilities relating to level of decoding parallelism, (HAN, Pars. 0044, 0045, 0046: parallel process; Par. 0051: parameter set into which information indicating independent decoding; Par. 0224: information indicating independent decoding of the data unit may be stored in a sequence parameter set; See also Fig. 24). 
HAN does not disclose in specific terms: for a set of levels of decoding parallelism, keeping information relating to HEVC profile and HEVC level that the that the decoder is capable of decoding, sending an indication of the selected representation, wherein the step of selecting a representation that can be encoded, further comprises: evaluating the information of the possible representations, and selecting the one with the highest HEVC level for which the parameter has a parallelism level such that the decoder is capable of decoding that HEVC level.
However, the feature is taught by Seregin in disclosing as follows: “for a set of levels of decoding parallelism, keeping information relating to HEVC profile and HEVC level that the decoder is capable of decoding. (See Seregin, Par. 0064: techniques of this disclosure are not limited to any particular coding standard, the techniques may be relevant to the HEVC standard; Par. 0115: video decoder 30 may conform to a predetermined profile and/or level of a video coding standard, such as HEVC standard; See further Par. 0115: a profile may be signaled with a profile idc (profile indicator) value, while a level may be signaled with a level idc (level indicator) value; Par. 0229: number of contexts calculated in parallel may be defined according to a profile or level of a video coding standard... indication of the number of context to be calculated in parallel may be included in an encoded bitstream; See also Par. 0059: storing (or keeping) information to be signaled to decoder)
Moreover, interpreting Claim 1 in the light of the description given in the Specifications, it appears that Claim 1 merely specifies method steps performed by a receiving apparatus for decoding which consist of only identifying and keeping Information relating to the level of parallelism, profile and level that is supported by the decoder. Any parallel HEVG decoder would implicitly require to Identify and keep information on the level of parallelism it supports and would require knowledge of information relating to the profile and level it is capable of decoding.
	Additionally, Han teaches the additional limitation of the claim: “wherein information of available representations of the encoded bitstream that can be provided by an encoder is received, using the received information, the parameter indicative of the decoder capabilities relating to level of decoding parallelism, and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding for selecting a representation that can be decoded, (See HAN, Par. 0168: encoding information extractor 220 of the video decoding apparatus 200 may extract the encoding information from a received bitstream; - (HAN discloses selecting a representation of the encoded bitstream that can be decoded by the decoder, wherein the selecting is based on the received information, the parameter indicative of the decoder capabilities relating to level of decoding parallelism, and the HEVC information:, (See HAN, Par. 0101: encoding information extractor 220 extracts encoded image data and outputs the extracted image data to the image data decoder 230; See also respective citations above in claim 1 rejection including parameter indicative of decoder capabilities relating to level of decoding parallelism, and decoder capabilities relating to HEVC profile and HEVC level))
  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to be motivated to combine the teachings of HAN and Seregin to implement a method for decoding an encoded bitstream representing a sequence of pictures of a video stream, using capabilities related to level of decoding parallelism as taught by HAN (Abstract, Pars. 0044, 0045, 0046, 0051 and Par. 0168) and features of HEVC profile and HEVC level as taught by Seregin, so as to speed up the decoding process by recurring to decoder parallelization according to HEVC standards. (Seregin, Par. 0064 and Par. 0115)
	Additionally, although HAN and Seregin fail to disclose: sending an indication of the selected representation, Chien teaches similar features, in disclosing the additional limitation of the claim: “for a set of levels of decoding parallelism, keeping information relating to HEVC profile and HEVC level that the that the decoder is capable of decoding; sending an indication of the selected representation,” (Chien teaches the sending of an indication of the selected representation in the disclosure of: “a device that includes a video coder configured to code a first set of syntax elements for the coefficients of a residual block of video data, and code, using at least a portion of the first set of syntax elements as context data, a second set of syntax elements for the coefficients; the first set of syntax elements may comprise values indicating whether the coefficients are significant (that is, have non-zero level values), and the second set of syntax elements may comprise values indicating whether level values for the coefficients have absolute values greater than one.” (See Chien, Abstract; See also Pars, 0083, 0088 and 0095) wherein the step of selecting a representation that can be encoded, further comprises: evaluating the information of the possible representations, and selecting the one with the highest HEVC level for which the parameter has a parallelism level such that the decoder is capable of decoding that HEVC level. (See Seregin, Par. 0064: techniques of this disclosure are relevant to HEVC standard; Par. 0115: video decoder 30 may conform to a predetermined profile and/or level of a video coding standard, such as HEVC standard; See further Par. 0115: a profile may be signaled with a profile idc (profile indicator) value, while a level may be signaled with a level idc (level indicator) value; Par. 0229: number of contexts calculated in parallel may be defined according to a profile or level of a video coding standard) - Using the above disclosures of HAN and Seregin, one of ordinary skill in the art is able to conceive a method of decoding an encoded bitstream representing a sequence of pictures of a video stream, based on evaluating the information of possible representations of the encoded bitstream and selecting the one with the highest HEVC level for which the parameter has a parallelism level such that the decoder is capable of decoding that HEVC level.)
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to be motivated to combine the teachings of HAN, Seregin and Chien to implement a method for decoding an encoded bitstream representing a sequence of pictures of a video stream, using capabilities related to level of decoding parallelism as taught by HAN, features of HEVC profile and HEVC level as taught by Seregin, and techniques of coefficient level coding by Chien, so as to speed up the decoding process by recurring to decoder parallelization according to HEVC standards. (See Chien, Abstract and Pars, 0083, 0088 and 0095)

In regard to claim 4, the combination of HAN, and Seregin discloses the method according to claim 1, further comprising: using the parameter indicative of the decoder
capabilities relating to level of decoding parallelism, (See HAN, Par. 0101: encoding information extractor 220 extracts encoded image data and outputs the extracted image data to the image data decoder 230; See also respective citations in claim 1 rejection including parameter indicative of decoder capabilities relating to level of decoding parallelism, and decoder capabilities relating to HEVC profile and HEVC level; See further HAN, Pars. 0044, 0045, 0046: parallel process; Par. 0051: parameter set into which information indicating independent decoding; Par. 0224: information indicating independent decoding of the data unit may be stored in a sequence parameter set; See also Fig. 24) and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding for determining at least one HEVC level the decoder capable of decoding given a specific level of parallelism, (See again HAN, Par. 0101: encoding information extractor 220; See also respective citations above in claim 1 rejection including parameter indicative of decoder capabilities relating to level of decoding parallelism, and decoder capabilities relating to HEVC profile and HEVC level) and sending HEVC level and level of parallelism for a number of parallelism levels. (See Seregin, Par. 0080: encoder 20 sending syntax data to video decoder 30; See also HAN, Pars. 0160, 0197 and Seregin, Pars. 0052, 0103: transmission capabilities including sending of information. Claim 4 is rejected on the basis of the above premises)

In regard to claim 5, the combination of HAN and Seregin discloses the method according to claim 1, further comprising: using the parameter indicative of the decoder capabilities relating to level of decoding parallelism, (See HAN, Pars. 0044, 0045, 0046: parallel process; Par. 0051: parameter set into which information indicating independent decoding; Par. 0224: information indicating independent decoding of the data unit may be stored in a sequence parameter set; See also Fig. 24) and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding for determining at least one level of parallelism the decoder needs to be capable of decoding given a specific HEVC level, (See HAN, Par. 0101 and also respective citations above in claim 1 rejection including parameter indicative of decoder capabilities relating to level of decoding parallelism, and decoder capabilities relating to HEVC profile and HEVC level) and sending HEVC level and level of parallelism for a number of HEVC level(s). (See Seregin, Par. 0080: encoder 20 sending syntax data to video decoder 30; See also HAN, Pars. 0160, 0197 and Seregin, Pars. 0052, 0103: transmission capabilities including sending of information. Claim 5 is thus equally rejected as claim 4)

In regard to claim 6, the combination of HAN and Seregin discloses the method according to claim 1, wherein the method further comprising: sending to an encoder, that is providing the encoded bitstream, the parameter indicative of the decoder capabilities relating to level of decoding parallelism, (See HAN, Par. 0101: encoding information extractor 220 extracts encoded image data and outputs the extracted image data to the image data decoder 230; See also respective citations above in claim 1 rejection including parameter indicative of decoder capabilities relating to level of decoding parallelism, and decoder capabilities relating to HEVC profile and HEVC level; See Seregin, Par. 0080: encoder 20 sending syntax data to video decoder 30) and the decoder's capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding. (See Seregin, Par. 0064: techniques relevant to the HEVC standard; Par. 0115: video decoder 30 may conform to a predetermined profile and/or level of a video coding standard, such as HEVC standard; See further Par. 0115: a profile may be signaled with a profile idc (profile indicator) value, while a level may be signaled with a level idc (level indicator) value; Par. 0229: indication of number of context to be calculated in parallel included in an encoded bitstream; See also HAN, Pars. 0160, 0197 and Seregin, Pars. 0052, 0103: transmission capabilities including sending of information)
Claim 6 is rejected on the basis of the above premises.

In regards to claim 7, the combination of HAN and Seregin discloses the method according to claim 1, wherein the sending of the parameter and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding is done by using SDP Offer/Answer. (See HAN, Par. 0101 and respective citations above in claim 1 rejection including parameter indicative of decoder capabilities relating to level of decoding parallelism, and decoder capabilities relating to HEVC profile and HEVC level; - (i.e. decoder's capabilities relating to HEVC profile and HEVC level that decoder is capable of decoding) See also Seregin, Par. 0064: techniques relevant to the HEVC standard; See further Par. 0115: profile signaled with a profile idc (profile indicator) value, level signaled with a level idc (level indicator) value; Par. 0080: encoder 20 sending syntax data to video decoder 30; See also HAN, Pars. 0160, 0197 and Seregin, Pars. 0052, 0103: transmission capabilities including sending of information)
"Offer/Answer Model with the Session Description Protocol (SDP)" defines a mechanism well-known in the art (example of technology to adaptively select video configuration (for example HEVC profile and level) (Refer to: Rosenberg, J., Schulzrinne, H., “An Offer/Answer Model with the Session Description Protocol (SDP)”, RFC 3264, June 2002))
Claim 7 is rejected on the basis of the above premises.

In regards to claim 8, the combination of HAN and Seregin discloses the method according to claim 1, wherein the sending of the parameter and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding is done by using Dynamic Adaptive HTTP Streaming, DASH. (See Seregin, Par. 0054: The techniques of this disclosure may be applied to video coding in support of any of a variety of multimedia applications, such as Internet streaming video transmissions, such as dynamic adaptive streaming over HTTP (DASH); See also HAN, Pars. 0160, 0197 and Seregin, Pars. 0052, 0103: transmission capabilities including sending of information) - (Refer to: DASH Industry Forum (DASH-IF) which grew out of a grassroots DASH Promoters Group and was formally incorporated in September 2012. Claim 8 is thus equally rejected as claim 7)
.
	In regard to claims 9 – 15, 17 – 18, and 24 – 30, the claims are canceled and no longer under consideration.
	In regards to claim 16, the claim discloses a video camera for receiving and decoding a bitstream representing a sequence of pictures of a video stream comprising a processor and memory, said memory containing instructions executable by said processor whereby said video camera is operative to: 
 	identify capabilities relating to level of decoding parallelism for a decoder of the video camera, 
 	keep a parameter indicative of the decoder capabilities relating to level of decoding parallelism, and	for a set of levels of decoding parallelism, keep information relating to HEVC profile and HEVC level that the decoder is capable of decoding, receive information of available representations of the encoded bitstream that can be provided by an encoder, use the received information, the parameter indicative of the decoder capabilities relating to level of decoding parallelism, and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding for selecting a representation that can be decoded, send an indication of the selected representation, evaluate the information of the possible representations, and select the one with the highest HEVC level for which the parameter has a parallelism level such that the decoder is capable of decoding that HEVC level in order to determine a representation that can be encoded. (See rationale applied to rejection of Claim1 since Claim 16 discloses an apparatus comprising a processor and memory drawn to the method of Claim 1).
	In regards to claim 19, the claim discloses the video camera according to claim 16, further operative to: 
use the parameter indicative of the decoder capabilities relating to level of decoding parallelism, and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding for determining at least one HEVC level the decoder capable of decoding given a specific level of parallelism, and send HEVC level and level of parallelism for a number of parallelism levels. (See rationale applied to rejection of Claim 4 and Claim 16)	In regards to claim 20, the claim discloses the video camera according to claim 16, further operative to: use the parameter indicative of the decoder capabilities relating to level of decoding parallelism, and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding for determining at least one level of parallelism the decoder needs to be capable of decoding given a specific HEVC level, and send HEVC level and level of parallelism for a number of HEVC levels. (See rationale applied to rejection of Claim 5 and Claim 16) 	In regards to claim 21, the claim discloses the video camera according to claim 16, further operative to: 
send to an encoder that is providing the encoded bitstream, the parameter indicative of the decoder capabilities relating to level of decoding parallelism, and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding. (See rationale applied to rejection of Claim 6 and Claim 16)	In regards to claim 22, the claim discloses the video camera according to claim 16, wherein the sending of the parameter and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding is done by using SDP Offer/Answer. (See rationale applied to rejection of Claim 7 and Claim 16) 	In regards to claim 23, the claim discloses the video camera according to claim 16, wherein the sending of the parameter and the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding is done by using Dynamic Adaptive HTTP Streaming, DASH. (See rationale applied to rejection of Claim 8 and Claim 16) 

			References considered but not cited
8. 	The prior made of record and not relied upon is considered pertinent to Applicant’s
disclosure.
•    Au et al. (US 20080240254 Al) teaches PARALLEL OR PIPELINED MACROBLOCK PROCESSING.
•    Huang et al. (US 20080219349 Al) teaches Parallel processing apparatus for video compression.
•    Zhao et al. (US 20090245349 Al) teaches Methods and Systems for Parallel Video Encoding and Decoding.
•    Segall et al. (US 20100027680 Al) teaches Methods and Systems for Parallel Video Encoding and Decoding.
•    Boyce et al. (US 20130266077 Al) teaches LEVEL SIGNALING FOR LAYERED VIDEO CODING.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487